Citation Nr: 1308221	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-49 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected cervical strain.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel


INTRODUCTION

The Veteran had verified active duty from August 1969 to August 1971.  She also had subsequent service with the Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In August 2012, the Veteran testified before the undersigned Veterans Law Judge in a Board videoconference hearing.  A transcript of that hearing has been associated with the claims file.  Following the hearing, the Veteran submitted additional evidence in the form of a lay statement and a statement from a private physician, not accompanied by a waiver of RO consideration.  Nevertheless, in view of the action taken below, initial consideration of that evidence by the Board is not prejudicial to the Veteran. 

Finally, the Board acknowledges that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  During the August 2012 videoconference hearing, the Veteran testified that she is unable to work on account of her service-connected disabilities.  As the Veteran has alleged that she is unemployable on account of her service-connected disabilities currently before the Board, the Board finds that a claim for a TDIU has been raised by the record.

The issues of entitlement to a disability rating in excess of 20 percent for service-connected cervical strain and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2003 rating action, the RO denied service connection for a low back disorder.  The Veteran did not file a timely appeal.

2.  Evidence added to the record since the July 2003 rating action relates to unestablished facts necessary to substantiate the service connection claim for a low back disorder and raises the possibility of substantiating the claim. 

3.  Resolving all reasonable doubt in the Veteran's favor, degenerative disc disease of the low back had its onset in service. 


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied a service connection claim for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2012).

2.  Evidence added to the record since the July 2003 rating action, denying service connection for a low back disorder is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 

3.  Degenerative disc disease of the low back was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the service connection claim for a low back disorder, and grants service connection for a low back disorder.  This represents a complete grant of the benefits sought on appeal; thus, a discussion of VA's duties to notify and assist is unnecessary. 

New and Material Evidence

Initially, the Board notes that the RO appears to have reopened the Veteran's low back disorder service connection claim in the January 2009 rating decision.   Nevertheless, the preliminary question of whether the previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying merits of the claims.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As such the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  In doing so, Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The RO denied the Veteran's initial service connection claim for a low back disorder in July 2003.  At that time, the evidence of record included service treatment records; VA examination reports dated in November 1990, March 1995, March 2003, and June 2003; VA treatment records dated from October 1990 to April 2003; and private treatment records from Larry Rhine, D.C., dated in October 2002.  However, the RO concluded that, although the Veteran was seen for back pain in service, the evidence failed to demonstrate that she had chronic residuals of a low back disability related to service.  The Veteran was notified of the determination and her appellate rights; however, she did not appeal the determination, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the July 2003 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2012).  

The July 2003 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen a claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers, and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Numerous pieces of evidence have been added to the record since the July 2003 RO rating action, including VA and private treatment records; VA examination reports and medical nexus opinions; a May 1990 statement from Rhine Chiropractic Center; a January 2009 statement from J.M. McMahon, M.D.; an October 2012 statement from David Kammerman, M.D.; and additional written statements and oral testimony from the Veteran.  The Veteran testified during her August 2012 videoconference hearing that she currently experiences low back pain and has experienced low back pain since 1971, i.e., during service.  Significantly, an August 2008 VA examiner found that the Veteran has degenerative disease of the spine.  Further, the private statements dated in May 1990 and October 2012 noted that physical examination of the Veteran's lumbar spine indicated that she had post-traumatic subluxation syndrome C1, C5-T2, and L5, as well as chronic lumbar pain that was myofascial in nature.  Both physicians also concluded that the Veteran's low back disability was related to service.  Ultimately, the evidence associated with the claims folder since the July 2003 rating action considered in light of VA's duty to assist sufficiently raises a reasonable possibility of substantiating the previously denied service connection claim for a low back disorder.  Thus, new and material evidence, within the meaning of 38 C.F.R. § 3.156(a), has been received and the matter is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, as an initial matter, the Board notes that the evidence of record supports the Veteran has a low back disability.  Specifically, an August 2008 VA examiner found that the Veteran has degenerative disease of the spine, and, in May 1990 and October 2012, private physicians noted that she has post-traumatic subluxation syndrome C1, C5-T2, and L5, as well as chronic lumbar pain that is myofascial in nature.  Thus, the determinative issue is whether any low back disability is related to military service. 

Service treatment records show continuous treatment for low back pain from March 1971 to July 1971.  In April 1971, it was noted that the onset of back pain was associated with bending over to pick up an object.  No diagnosis was made, but an X-ray of the spine showed transitional lumbosacral junction with trophism of L-S facets.  Significantly, as the RO noted in the July 2003 rating decision that initially denied service connection for low back disability, during her July 1971 separation examination, the Veteran complained of back pain that was noted to be "resolving," and it was noted that she had lumbosacral junction.  Marine Corps Reserve service personnel records show the Veteran incurred a severe neck strain/traction injury to the peripheral nerve in September 1986 during a period of inactive duty for training.

Thereafter, the Veteran sought treatment in April 1990, with Larry Rhine, D.C., for "examination and treatment of injuries sustained in a military related accident, which occurred on or about [September 1986]."  The Veteran complained of low back pain.  Following a physical examination of the Veteran, the examiner diagnosed post-traumatic subluxation syndrome, C1, C5-T2, and L5. The physician also opined that the Veteran's condition stemmed from her unfortunate injury while fulfilling her military commitment, which could be substantiated via her X-rays and examinations.  Based on the foregoing, the physician concluded that the Veteran's lumbar spine condition was likely related to her military service and duties.  

In a January 2009 statement, a private physician noted the Veteran's report of chronic neck and back pain as a result of injuries sustained in 1986, while performing her duties in the Marine Corps.  He also noted that initial examination revealed limited bilateral lumbar rotation and extension with right-sided sciatic nerve irritation, findings that indicated a chronic lumbar sprain/strain ongoing with right sciatica.  

An October 2012 statement from David Kammerman, M.D., also detailed the Veteran's history of military service and her treatment for low back pain therein, as well as a back injury she sustained in 1986 during the Marine Corps Reserves.  The Veteran reported constant back pain with radiation into the legs and feet.  She felt an aching, stabbing component to the pain at times, and the pain felt worse with prolonged sitting and driving.  The physician noted that X-rays and imagings taken of the spine over the years were normal.  After an examination, he provided a diagnosis of chronic lumbar pain, myofascial in nature.  Based on a review of medical records, examination of the Veteran, and her reported history, the physician concluded that the Veteran's lumbar spine condition was likely related to her military service.  

The Veteran has provided a competent and credible account of low back symptoms, to include onset during, and continuity since, separation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Her account of in- and post-service symptoms, to include at her August 2012 videoconference Board hearing, has remained consistent.  Moreover, her statements are corroborated by the service treatment records and the May 1990 private treatment record, which documented complaints of low back symptoms since during service and which is dated prior to the Veteran's claim for service connection was filed.  Taken together, these factors make the Veteran's statements as to these matters competent, credible, and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence). 

The Board recognizes that there is no medical evidence of complaints of low back symptomatology or low back treatment from 1971 until 1990.  Nonetheless, VA and private examinations have diagnosed the Veteran with low back disorders, and the Veteran has provided a competent and credible account of low back symptoms since separation.  See Jandreau and Buchanan.  The absence of medical evidence documenting relevant treatment is a factor properly considered when considering a claim of this nature.  See Buchanan (the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible).  Id. at 1336.  Here, however, resolving all reasonable doubt in her favor, the absence of such medical evidence documenting complaint and treatment of low back problems does not provide probative evidence against the Veteran's competent and credible account of having low back symptoms continuously since separation.  

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  Here, the most probative medical evidence of record tends to weigh in favor of the claim.  The May 1990 and October 2012 private physicians' opinions relating the Veteran's current low back disability to military service clearly reflects (a) acceptance of the Veteran's competent and credible account of symptomatology, i.e., it was based on an accurate history; (b) consideration and analysis of pertinent medical evidence; and (c) the physician's medical expertise.  While previous VA examinations and medical nexus opinions have weighed against the Veteran's claim, these VA examiners failed to consider the Veteran's competent and credible account of symptomatology.  Thus, the Board finds the May 1990 and October 2012 opinions to have significant probative value in favor of the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

In sum, the evidence confirms the Veteran has been diagnosed with a current low back disability and she has provided a competent and credible account of low back symptomatology.  Further, the most probative medical evidence links the currently diagnosed low back disability to service.  Thus, service connection is warranted. 


ORDER

The service connection claim for a low back disorder is reopened.

Service connection for degenerative disc disease of the low back is granted.

REMAND

The Veteran testified that her cervical strain disability has worsened, that she suffers from tingling and numbness in her left arm and hand, and that she is unable to work due to her cervical strain and low back disabilities; she argues that her cervical disability should be rated higher than the currently evaluated 20 percent.

A review of the evidence reveals that further development is necessary.  Although the Veteran underwent a VA examination in November 2010, and an addendum to the examination was subsequently provided in August 2011, the Veteran testified that her cervical spine disability has worsened since then.  As such, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent and severity of her cervical spine disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

In addition, in light of Rice and the Board's remand of the increased rating claim, the TDIU issue must be remanded because the claims are inextricably intertwined. 
See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the TDIU issue in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2012), 38 C.F.R. § 3.159 (2012), and applicable legal precedent.  Take all necessary action to develop and adjudicate such claim, as appropriate.

2.  Obtain and associate, either physically or electronically, all outstanding VA treatment records related to the cervical spine, to include any VA treatment records dating since September 2011 to the present.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system. 

3.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's cervical spine disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all cervical spine orthopedic pathology found to be present.  The examiner should conduct all indicated tests, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's cervical spine, i.e., her pain-free range of motion.  

In addition, the examiner should state whether the cervical spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy of the upper extremities found to be present.  

The examiner must also indicate the impact the Veteran's cervical spine and low back disability have on her ability to secure or follow a substantially gainful occupation.  This must include an assessment of the combined impact of the service-connected disabilities.

All findings and conclusions should be set forth in a legible report. 

4.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and her attorney must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


